NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/US2019/023935 filed 25 March 2019 and provisional application no. 62/647,819 filed 25 March 2018.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS:
Claim 1, line 5, “rotatable mounted” is amended to read --rotatably mounted--

REASONS FOR ALLOWANCE
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:


The closest prior art of record includes Eisenblaetter (US 9,950,204).
Regarding independent claim 1, Eisenblaetter teaches a device (device 1) including at least one handle (handle 9) and at least one anchor point (handle 6), the device providing resistance to a user of the device who fixes the device using the anchor point and pulls on the handle, the device comprising: a. a casing (frame element 5); b. a center rod (shaft 8) rotatably mounted in the casing; c. a cable (pull rope 12) wound around the center rod and coupled to the handle (Fig. 1); and d. a mechanism mounted on the central rod, the mechanism responsive with a centrifugal force to movement of the cable to rotate the central rod (Col. 7, line 62 - Col. 8, line 13), the mechanism including an anchor coupled to the central rod, and at least one weight (centrifugal mass 10).
Eisenblaetter fails to teach the at least one weight connected by a wire to a ring that is movable along the central rod against the resistance of a spring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784